Citation Nr: 0720347	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as jungle rot, to include as secondary to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2005 from the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part denied service 
connection for jungle rot.

The veteran is noted to have withdrawn from appellate 
consideration service connection claims for diabetes mellitus 
and hepatitis C in a written document dated in March 2007, 
and, accordingly, those claims are not before the Board.  38 
C.F.R. § 20.204 (2006).

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a travel Board hearing held in March 2007.  A 
copy of the hearing transcript is associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that he is entitled to service connection 
for a skin condition that he has referred to as jungle rot, 
claimed to have resulted from his participation in combat in 
Vietnam.  

Initially, the Board points out that the service medical 
records (SMRs) in this case appear to be incomplete.  
Specifically, although some SMRs are on file, there is no 
separation examination of record.  It appears that some 
unsuccessful attempts to obtain additional SMRs have been 
made.  As the case is being remanded, the Board requests that 
appropriate sources be contacted/searched for any additional 
SMRs in this case, and if such attempts prove unsuccessful, 
that a formal finding of unavailability of additional SMRs be 
made by the RO and documented for the record.  

In a case such as this where it appears that veteran's 
service medical records are incomplete, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, 
if they still existed, necessarily support the veteran's 
claim.  

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

The veteran's DD 214 indicates that he served in combat in 
Vietnam, having earned a Combat Action Ribbon.  He served as 
an auto mechanic with the United States Marine Corp.  His 
March 1967 entrance examination revealed normal findings on 
examination of his skin.  The SMRs are negative for any 
complaints, treatment or diagnosis of a skin disorder, and as 
noted there is no separation examination on file.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

The veteran testified at his March 2007 hearing that a skin 
condition/jungle rot first appeared in 1968 while he was 
serving in South Vietnam.  He testified that he was in South 
Vietnam for about 13 months, performing combat operations, 
during which time he had several episodes of fungus appearing 
in his groin area and on his feet.  He stated that he did not 
receive treatment for this during service.  He testified that 
post-service, skin problems have recurred periodically and 
resolved.  He testified that he had recently been treated 
(February and March 2007) by VA (Twin Ports, Wisconsin) and 
by Superior Health Medical Group - Two Harbors for skin 
problems.  Those records are on file.  

There is on file a February 2007 VA record which shows that 
the veteran was seen for primary complaints of a rash on the 
chest, back and legs.  The veteran gave a history of exposure 
to a large amount of Agent Orange.  Generalized maculopapular 
rash was diagnosed, and the doctor commented that there was a 
question of whether this might be liver or Agent Orange 
related.  The Board observes that additional private and VA 
medical records document skin problems and mention that the 
veteran may also have food allergies which cause skin 
problems. 

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Jungle rot is not 
among the diseases listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the U.S. Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

Pursuant to 38 U.S.C.A. § 1154(b), the veteran is competent 
to testify as to his symptoms of the skin, reported to have 
manifested during combat service.  In view of such testimony 
as well as current evidence of some apparent skin complaints 
and diagnosed conditions, but with the record absent for an 
actual medical opinion addressing the etiology of his claimed 
skin disorder, the Board finds that a VA examination is 
warranted.  The duty to assist includes obtaining medical 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the entire 
file and ensure for the issue on appeal 
that all notification and development 
requirements necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), are fully satisfied.

2.  The RO/AMC should contact/search the 
appropriate sources in order to obtain 
any additional SMRs in this case, 
particularly a separation examination 
report.  If such attempts prove 
unsuccessful, a report of a formal 
finding of unavailability should be 
issued by the RO and made part of the 
record, to include documentation of 
efforts made to obtain these records.

3.  The RO/AMC should request all of the 
VA medical records dated from March 2007 
forward which pertain to his claimed skin 
disorder.  It appears that the veteran 
primarily receives VA treatment from the 
VA Twin Ports, Wisconsin, facility.  

4.  Thereafter the AMC/RO should schedule 
the veteran for a VA skin disorders 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's skin disorder, 
specifically described as "jungle rot."  
The examiner should review all pertinent 
medical records in the claims file, 
including the available service medical 
records, the veteran's testimony 
regarding his acquiring these skin 
conditions/skin injuries in the field 
during combat and a copy of this REMAND, 
and should state in the examination 
report that such review was performed.  
The examiner should make findings as to 
any diagnoses of any skin disorders 
found.  As well, the examiner should 
render an opinion as to whether it is at 
least as likely as not (at least a 50/50 
possibility) that any currently 
manifested skin disorder was incurred in 
or aggravated during service, or is 
otherwise related to service, to include 
exposure to Agent Orange.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
claimed skin disorder, as there is some 
indication that the veteran has food 
allergies, or a possible liver condition, 
which could cause skin problems.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  Thereafter, the AMC/RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


